On January 22, 2004, the defendant was sentenced to Ten (10) years in the Montana State Prison for the offense of Obstruction of Justice, a Felony.
On August 12, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Kenneth Olson. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be modified to Ten (10) years in the Montana State Prison, with Five (5) years suspended. The defendant shall receive credit for 772 days. The conditions of the suspended sentence shall remain the same as imposed in the January 22, 2004 sentence.
Hon. Ted L. Mizner, District Court Judge.